Exhibit 99.1 Press Release dated December 17, 2009 CITIZENS FIRST CORPORATION For immediate release1065 Ashley Street, Suite 200 Bowling Green, Kentucky Telephone: (270) 393-0700 www.citizensfirstbank.com Contact: M. Todd Kanipe CITIZENS FIRST CORPORATION ANNOUNCES PROGRESS IN IMPLEMENTING PROFITABILITY INITIATIVES; COMMENTS ON WITHDRAWN TENDER OFFER Bowling Green, Kentucky (December 17, 2009) — Citizens First Corporation (NASDAQ: CZFC) announced today its progress in implementing the profitability improvement initiatives that were previously announced in October, and also commented on the status of the tender offer commenced by Porter Bancorp, Inc. in October. The profitability improvement initiatives Citizens First announced in October were designed to generate improved financial performance and enhance shareholder value. They include several actions to streamline branch delivery and reduce staffing levels, including the following: · A comprehensive evaluation of Citizens First’s branch network that resulted in the decision to close its Franklin North and Glasgow Downtown branch locations effective January 29, 2010. Customers at both locations will continue to be serviced at Citizens’ eight other full service branch locations that are strategically placed to service its customer base. · The relocation of the corporate headquarters within the Company’s existing facility and the downsizing of administrative services to improve efficiency and reduce overhead expense. · The evaluation and subsequent reduction of staff levels in both the branch network and administrative services area which reduced the number of full time equivalent employees from 107 as of September 30 to 90 as of November Todd Kanipe, Citizens First’s CEO, commented, “These actions are the first steps in our ongoing plans to enhance the value of Citizens First as an independent institution. We expect that these changes in facilities and staffing will reduce our operating expenses in 2010 by approximately $800,000.” Charges incurred as a result of severance payments and fixed asset expenses related to the branch closures and staffing reductions will be reflected in Citizens First’s financial results for the fourth quarter of 2009. In addition, Mr. Kanipe noted that the Company was pleased that the hostile tender offer for control of Citizens First commenced by Porter Bancorp, Inc. in October was withdrawn on December 15, 2009, prior to its scheduled expiration date. “As our shareholders know, after careful review and consideration and the receipt of advice from our financial advisors that the offer was inadequate from a financial viewpoint, was highly conditional and included regulatory deficiencies, our Board of Directors unanimously recommended that Citizens First’s shareholders reject Porter’s offer and not tender their shares. With the offer being 1 withdrawn, our executive management team can now continue forward with its plans to improve the performance of Citizens First without the distraction and additional costs related to Porter's hostile tender offer.” Jack Sheidler, Chairman of the Board, added, “The Board and management of Citizens First are and will remain fully committed to enhancing the value of the institution. We appreciate the support we have received from our shareholders and thank them for their continued support.” About the Company The Company is a bank holding company headquartered in Bowling Green, Warren County,
